DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on  08/22/202.  Claims 1-13, 15-22, and 24-30 are still pending in the present application.

Allowable Subject Matter
Claims 1-13, 15-22 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 are allowable in view of Applicant's amendments and arguments as filed on 08/22/2022 (see pages 10 and 11 of the Applicant’s remarks).
Regarding claim 19, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious, the claimed limitation, “the first wireless node serves as the relay node in the cluster for a first time period and a third wireless node from the one or more second wireless nodes serves as the relay node for a second time period; and a transceiver configured to communicate with the cluster: via the first wireless node during the first time period based on the determination, and via the third wireless node after the first time period and during the second time period”, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
SUNDSTROM et al. (US 20210022104 A1) disclose COLLECTIVE LOCATION REPORTING OF A GROUP OF MOBILE DEVICES.
CHEN et al. (US 20170347338 A1) disclose Method For Realizing Device-to-Device Communication Relay Selection, Network Control Node And User Equipment.
HÖGLUND et al. (US 20170223753 A1) disclose A COMMUNICATION DEVICE, A RELAY DEVICE, A NETWORK NODE AND METHODS THEREIN FOR ENABLING A RELAY IN A RADIO COMMUNICATIONS NETWORK.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642